DETAILED ACTION

This office action is in response to the remarks and amendments filed 4/8/2021.  Claims 1-5, 10-11, and 14-15 are pending.  Claims 1-5, 10-11, and 14-15 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “the bearing surface being configured for being arranged in a substantially horizontal position to at least laterally extend the surface of a mattress,” however, claim 1, from which claim 14 depends requires that “the hinge area being arranged in a remote position in and away from an edge of the mattress.”  The recitation of claim 1 appears to be directed toward Applicant’s embodiment of Fig. 4 while the recitation of claim 14 appears to be directed toward Applicant’s embodiment of Fig. 6.  It is unclear how these two embodiments can occur simultaneously, and therefore it is unclear what it attempting to be claimed by claim 14.  Appropriate correction is required. 




Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-5, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0200775 to Durden in view of US Patent 7,028,353 to Waldman et al. (“Waldman”).
Claim 1.  A folding structure for a mattress (Durden, Fig. 1 #100; mattress is seen at #50 in Fig. 3), the folding structure comprising: a bearing surface with a cushion portion to rest a person's head (Durden, Fig. 1 #180 teaches a bearing surface with a cushion); the bearing surface being configured to be placed on a mattress to support a person's head or other body part (Durden, Fig. 1, cushion #180 is intended as a “back rest” and is inherently capable of supporting a person’s head or other body part); the bearing surface being configured to be pivotable to tilt from an about horizontal support position (Durden, paragraph [0011] teaches “The actuator is operable to rotate the back rest from a flat lying position (horizontal position)”) on the mattress to a plurality of variable angles up to a tilted position less than 90 degrees (Durden Fig. 1) for supporting a person's head at variable angles (Durden paragraph [0011] teaches “and may set the back rest to any position there between”), and a support structure (Durden, Fig. 1, #110) comprising at least one hinge area (Durden, Fig. 3, #128) with the bearing surface, the support structure being configured to fit externally to and removably from the mattress (Durden, Fig. 3), the support structure comprising two pairs of brackets (Durden teaches two pairs of brackets at Fig. 5, #’s 160 that are similar to those of the claimed invention, however Durden does not teach Applicant’s specifically claimed shape; Waldman teaches a similar apparatus which includes brackets that clamp onto a mattress as seen in at least Fig. 2; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the brackets #’s 160 with the brackets of Waldman Fig. 2, such that the leg assemblies of Durden are located on side tubes #122 in Durden Figs. 4-5 rather than the location shown on the end tube #121, providing this change of location would allow for 
Claim 2.  The structure according to claim 1, the support structure having a first dimension which is variable to fit the thickness of a mattress (the apparatus of Waldman is adjustable in height, see column 1, lines 35-38; additionally Durden teaches adjustable height in at least paragraph [0024])
Claim 4.  The structure according to claim 1, the bearing surface being formed by a substantially rigid plane (Durden, Fig. 6, #130).
Claim 5.  The structure according to claim 1, the bearing surface being formed by a perimetric structure surrounding an at least substantially flexible element (Applicant’s “perimetric structure” is understood from Applicant’s paragraph [0005] to be a fabric structure; Durden teaches a cushion #180 but does not teach a flexible fabric element; Waldman teaches a frame #’s 25, 26, 27, and 28 which holds a netting #61; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Durden with a fabric netting instead of a cushion in order to make the apparatus lighter and more compact for transport and storage).
Claim 10.  The structure according to claim 1, the support structure comprising two section members (as best understood from Applicant’s disclosure, Applicant’s “section members” are the C-shaped or L-shaped brackets shown at #’s 300, 305, or 310 in Fig. 3; Durden teaches section members at #’s 160 in Fig. 5; in the proposed combination of Durden and Waldman, Waldman, Fig. 7, teaches two L-shaped section members at # 35 and #39 or a C-shaped member comprising #’s 35, 38, and 39).
Claim 11.  
Claim 15.  The structure according to claim 1, the bearing surface being configured for being arranged in a substantially vertical position to act as a protective element (Durden is capable of being placed in a substantially vertical position; see Durden paragraph [0011]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0200775 to Durden and US Patent 7,028,353 to Waldman et al. (“Waldman”), in view of US Patent 10,398,613 to Harburg et al. (“Harburg”).
Claim 3.  The structure according to claim 1, the support structure having a second dimension which is variable to change the position of the hinge area (the apparatus of Durden does not teach a length adjustment in the frame that would change the location of the hinge upon the mattress; however Harburg teaches a similar apparatus and teaches adjustability in the horizontal plane as seen at #21 in Fig. 1 or at #121 in Fig. 10; also see column 6, lines 1-5 and column 10, lines 17-22; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Durden with the horizontal adjustability of Harburg for the purpose stated by Harburg, that being to accommodate different types or sizes of beds or “to accommodate different upright sitting positions”).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0200775 to Durden and US Patent 7,028,353 to Waldman et al. (“Waldman”), in view of and WIPO Publication WO 2014/075928 to Sanchez Zara.
Claim 14.  The structure according to claim 1, the bearing surface being configured for being arranged in a substantially horizontal position to at least laterally extend the surface of a mattress (Durden teaches a horizontal position in at least paragraph [0011]; Durden does not teach extending the surface of a bed; however Sanchez Zara, Fig. 5 teaches a similar apparatus that extends the surface of a bed; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Durden to be able to extend beyond the edge of a bed in order to provide a user with an 



Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has cancelled claims relevant to the drawing objections and the objections have been withdrawn.
With respect to claim 1, Applicant argues beginning on page 6 of Applicant’s remarks that the prior art of Waldman, Sanchez Zara, and Bien alone or in combination do not teach all of Applicant’s amended claim language.  While this may or may not be true, prior rejections in view of Waldman, Sanchez Zara, and Bien have been withdrawn and new rejections have been entered in this office action, as discussed above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673